Exhibit 10.69




ADDENDUM

SUBSEQUENT TO

the

LETTER AGREEMENT

dated February 20, 2008, made by and between Hollund Industrial Robotics Inc and
Aquatic Cellulose International Corp.







Reference is herein made to the TigerLynk Purchase & Sale Agreement dated
January 20, 2008, and the Letter Agreement dated February 20, 2008 made by and
between Hollund Industrial Robotics Inc, a Canadian corporation (“Buyer”), and
AQUATIC CELLULOSE INTERNATIONAL CORP, a Nevada corporation (“Seller”),
collectively herein referred to as the “parties”.




This addendum is to document certain adjustments to the method of payment agreed
to by the parties.




The parties hereby agree to the following;




(a)

Hollund will deposit 750,000 free trading shares of Hollund Industrial Inc., a
Nevada registered company trading on the “PinkSheets” trading system, to the
accounts of the Jim Lyons investment group. Hollund will make the deposit via
Depository Trust and Clearing Corporation (DTCC), within two days after delivery
of the account numbers and appropriate DTCC transfer information.

(b)

Aquatic will consider this deposit of shares as payment received for the March
1, 2008 payment due under the terms of the Purchas and Sale Agreement and Letter
Agreement.




IN WITNESS WHEREOF, THIS ADDENDUM SHALL BE EFFECTIVE AS OF March 25, 2008.






















 \S\Lonnie Hayward               

_\S\Sheridan Westgarde___

Lonnie Hayward, President

Sheridan Westgarde, CEO








ENDNOTES

AQUATIC CELLULOSE INTERNATIONAL CORPORATION




HOLLUND INDUSTRIAL ROBOTICS INC.








Hollund Addendum March 25, 2008


